         Case 2:20-cv-00812-JCC Document 1 Filed 06/01/20 Page 1 of 3




1

2

3

4

5

6

7                       UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
     NICHOLAS BARNARD
10                                   Plaintiffs,       CASE NO.
                           v.
11
                                                       NOTICE OF REMOVAL
12   COLUMBIA DEBT RECOVERY, LLC, dba
     GENESIS,                                          (CLERKS ACTION REQUIRED)
13                        Defendants.
14

15   TO: THE CLERK OF THE COURT
     UNITED STATES DISTRICT COURT
16   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
17
            Defendant, Columbia Debt Recovery, LLC, by and through its attorney, states:
18
            1.      An unfiled Summons and Complaint in the above action was served with on
19
     Defendant on May 1, 2020.
20

21          2.      Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is filed within

22   thirty (30) days after service of the Summons and Complaint.
23

24
            3.      Plaintiffs have alleged violations of the Fair Debt Collection Practices Act,
25
     15 U.S.C. §1692 et seq. This Court has federal question jurisdiction over the subject

     matter of this action pursuant to 28 U.S.C. §1331.


     NOTICE OF REMOVAL - 1                                Mark T. Case, WSBA #38589
                                                          P.O. BOX 30131
                                                          SPOKANE, WA 99223
                                                          Phone: (425) 890-2817
                                                          Email: markcaselaw@gmail.com
         Case 2:20-cv-00812-JCC Document 1 Filed 06/01/20 Page 2 of 3




1           4.      Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441(c), the above captioned
2
     lawsuit may be removed to this Court. This Court is a District Court of the United Sates
3
     for the district and division embracing the place where the state court action is pending and
4
     is therefore the appropriate Court for removal pursuant to 28 U.S.C. § 1441.
5

6           5.      Intra-district Assignment: Defendant request that the Court assign the

7    above captioned case to its Seattle Division. Plaintiffs are individuals believed to be
8
     residing in Seattle, Washington. The principal place of business of Defendant Columbia
9
     Debt Recovery LLC is in Snohomish County, Washington. The alleged claims took place
10
     in King and/or Snohomish County. The state court where Plaintiffs commenced the above
11

12   captioned case is in King County. Venue is proper in the Seattle Division. 28 U.S.C.

13   §1441(a)
14
            Respectfully submitted this _29th day of May, 2020.
15
                                   COLUMBIA DEBT RECOVERY, LLC
16
                                   /s/ Mark T. Case___________
17
                                   Mark T. Case, WSBA # 38589
18                                 Attorney for Columbia Debt Recovery LLC
                                   P.O. Box 30131
19                                 Spokane, WA 99223
                                   Telephone: (425) 890-2817
20
                                   Facsimile: (425) 646-1395
21                                 Email: markcaselaw@gmail.com

22

23

24
                                  CERTIFICATE OF SERVICE
25
             I certify under penalty of perjury of the laws of the State of Washington that on the
     date set forth below, I caused to be served true and correct copies of the forgoing to the
     parties listed below:


     NOTICE OF REMOVAL - 2                                Mark T. Case, WSBA #38589
                                                          P.O. BOX 30131
                                                          SPOKANE, WA 99223
                                                          Phone: (425) 890-2817
                                                          Email: markcaselaw@gmail.com
         Case 2:20-cv-00812-JCC Document 1 Filed 06/01/20 Page 3 of 3




1         Name and Address of Party Served                  Method of Service:
     T. Tyler Santiago, WSBA #46004
2
     Anderson Santiago                                Personal Service
3    787 Maynard Ave. S                               First Class US Mail
     Seattle, WA. 98104                               Certified Mail
4    206-395-2665                                   X Electronic Mail
     Email: tyler@alkc.net                            Facsimile
5
                                                      Legal Messenger
6    Jason Anderson, WSBA #38014
     Anderson Santiago
7    787 Maynard Ave. S
     Seattle, WA. 98104
8
     206-395-2665
9    Email: jason@alkc.net

10   Attorneys for Plaintiffs
11

12          Dated in Spokane this __15_ day of ____April_________, 2020.

13

14
                                              /s/ Mark T. Case___________________
15                                            Mark T. Case, WSBA # 38589
                                              Attorney for Columbia Debt Recovery LLC
16

17

18

19

20

21

22

23

24

25




     NOTICE OF REMOVAL - 3                           Mark T. Case, WSBA #38589
                                                     P.O. BOX 30131
                                                     SPOKANE, WA 99223
                                                     Phone: (425) 890-2817
                                                     Email: markcaselaw@gmail.com
